UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7288


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNEY FREEMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:88-cr-00076-jcc-2)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johney Freeman appeals the district court’s order denying his third motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) based on Amendment 782 to the

United States Sentencing Guidelines. * “We review a district court’s decision to grant or

deny a sentence reduction motion under § 3582(c)(2) for abuse of discretion.” United

States v. Peters, 843 F.3d 572, 577 (4th Cir. 2016). Because our review of the record

reveals no abuse of discretion, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




*
   Although a district court lacks authority to reconsider its ruling on a § 3582(c)(2)
motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), “this
prohibition [is] non-jurisdictional, and thus waived when the government failed to assert
it below,” United States v. May, 855 F.3d 271, 274 (4th Cir. 2017).



                                            2